Allow me at the outset, Sir, to express my 
country’s heartfelt congratulations to you on your 
election to the presidency of the General Assembly at 
its sixty-third session. We are confident that your 
experience and wisdom will crown our work with 
success and will result in further progress on the many 
important issues on the Assembly’s agenda. 
 I would like also to express my appreciation to 
your predecessor, Mr. Srgjan Kerim, for the efforts he 
made during his presidency of the General Assembly at 
its previous session. Our thanks go also to 
Secretary-General Ban Ki-moon for his persistent 
efforts to implement United Nations resolutions and 
realize the purposes of the Charter. 
 Humanity faces many problems and serious 
challenges, which, no matter how great, would not be 
impossible to resolve if we evinced the necessary 
political will and made concerted efforts to overcome 
them. My country recognizes that peace, security and 
stability constitute the cornerstone of progress and 
development, especially in Africa. It has therefore 
made all possible efforts to resolve disputes in Africa, 
as was the case in Chad, the Central African Republic 
and the Sudan. My country has also contributed, along 
with other African countries and pursuant to 
resolutions of the African Union Peace and Security 
Council, towards putting an end to the insurgency in 
the island of Anjouan in the Union of the Comoros. 
 United Nations reform remains a matter of 
primary importance to the international community. 
Reform has indeed become a necessity dictated by the 
current dynamics in the international arena. However, 
while we commend the efforts of the Open-ended 
Working Group on Security Council Reform, which 
was chaired by the President of the General Assembly 
during its previous session, we feel that the process has 
been extremely slow because of broad differences 
between the various groups. Nonetheless, we welcome 
the consensus reached on the recommendations of the 
Open-ended Working Group at the end of the sixty-
second session (decision 62/557). However, we believe 
that genuine United Nations reform is reform which 
places decision-making power in the hands of the 
General Assembly, the world parliament, while 
transforming the Security Council into an executive 
body that enforces the Assembly’s decisions. We can 
thus surmount the veto obstacle which has 
concentrated international decision-making power in 
the five permanent members of the Council. 
 My country therefore calls for the convening of a 
high-level General Assembly meeting on United 
Nations reform, to be held in a European country so 
that all world leaders can attend. In that context, we 
wish to emphasize that Africa, which is the only 
continent with no permanent representation on the 
Security Council despite the fact that it represents more 
 
 
33 08-53135 
 
than one fourth of the total membership of the United 
Nations, deserves permanent membership on an equal 
footing with other geographical regions. That 
representation should be given to the African Union 
rather than to any one of its members. 
 We have reached the midpoint of the period set 
for the achievement of the Millennium Development 
Goals. We express our concern regarding the inability 
of many developing countries and least developed 
countries, especially in Africa, to achieve the Goals, 
we affirm that it is imperative for the international 
community to fulfil its commitments in the field of 
development assistance, address problems related to 
the international trade system, make the World Trade 
Organization more effective, and facilitate the 
accession to membership of that organization by 
developing countries. 
 In that regard, we welcomed the convening of the 
high-level plenary meeting of the General Assembly on 
22 September 2008, on the theme of Africa’s 
development needs. We support the political 
declaration adopted at the meeting (resolution 63/1). 
We also welcomed the high-level event on the 
Millennium Development Goals (MDGs), held on 
25 September 2008. Furthermore, we look forward to 
the international follow-up conference on financing for 
development to review the implementation of the 
Monterrey Consensus, to be held in Doha and we hope 
that the Conference will achieve its desired goals. 
 In that context, my country has contributed to the 
achievement of the Millennium Development Goals 
through its proposed “Qadhafi Road” across the desert, 
which will connect the northern parts of the African 
continent with the western and southern parts. It will 
be an important artery that will enhance trade among 
the continent’s countries. 
 Corruption, bribery, money-laundering and the 
smuggling of funds from illegal sources are among the 
major factors which hamper development and the 
achievement of the MDGs in developing countries, 
especially in Africa. Huge damage is inflicted on 
developing countries as a result of the smuggling of 
funds across borders, which deprives those countries of 
the benefits of those funds, which are deposited in 
foreign banks. As the General Assembly has 
emphasized in its decisions, those funds should be 
returned to countries of origin. I must also note that 
there are safe havens that have always been associated 
with banking confidentiality, to the point where they 
have become known as corridors for criminal money-
laundering and safe havens for stolen funds and 
plundered wealth. 
 It is no longer acceptable to remain silent on 
those safe havens, whose financial institutions provide 
protection for money generated from corruption and 
crime. Those funds are often used by terrorist groups 
and organized crime gangs to threaten the security and 
stability of States. 
 My country was among the first States to 
highlight the food crisis. The High-Level Conference 
on Food Security, held in Rome in June, was a 
responsible response from world leaders to the food 
crisis and the unprecedented increases in the prices of 
food, basic commodities and energy. I would like in 
that respect to thank the Secretary-General of the 
United Nations and the Director-General of the Food 
and Agriculture Organization for their efforts in that 
field.  
 To confront that problem, my country has 
adopted development projects and programmes which 
aim to achieve food security through improved 
investment in the agricultural sector and through 
support for farmers. In the African sphere, my country 
has allocated $5 billion to finance several development 
projects in order to achieve food security in a number 
of Sahelo-Saharan African States. It is also in the 
process of financing seven additional projects in 
African countries. 
 The food crisis has been a topic of personal 
concern for our brother Muammar al-Qadhafi, the 
Leader of the Revolution, who in June, at the tenth 
session of the summit conference of the Community of 
Sahelo-Saharan States, held in Benin, presented his 
initiative for the provision of food and the mitigation 
of the hunger crisis in Africa. The initiative is based on 
the establishment of a self-sustaining mechanism and 
the harnessing of modern machinery and technology to 
reclaim lands and farm vast areas in Africa, through the 
launching of a green campaign. The campaign will 
make it possible to farm vast areas of land in the 
Sahelo-Saharan States by mechanized means instead of 
traditional methods. 
 Developed countries can help Africa find a 
solution to the food crisis by increasing agricultural 
development assistance and investment in projects such 
as hydroelectric dams and development projects in lake 
  
 
08-53135 34 
 
areas, such as Lake Chad. Such investments will make 
a great contribution to agricultural development on the 
African continent. 
 Climate change and its negative impact will 
hamper the development efforts of many developing 
countries and will undermine their development gains. 
Libya is among the States affected by climate change, 
as it is located in an arid/semi-arid geographical area, 
and most of its territory is desert. Libya also suffers 
from desertification and water scarcity. Libya has made 
persistent efforts to address these challenges, including 
through the Great Man-Made River Project network, 
which is intended to overcome the problems of 
desertification and drought. 
 Confronting climate change requires an effective 
and well coordinated international effort, based on the 
principle of common but differentiated responsibility 
agreed upon in the Rio Conference. From that 
perspective, we call for accelerated efforts to reach a 
comprehensive international agreement to address the 
root causes of climate change and to provide 
adaptation measures to developing countries. 
 We believe in the purposes of the United Nations 
Charter, which calls for the establishment of a world in 
which peace and security prevail. The elimination of 
weapons of mass destruction is an essential factor in 
building confidence and promoting world peace, 
stability and security, and my country has voluntarily 
relinquished all its programmes to develop 
internationally prohibited weapons of mass destruction, 
while emphasizing the right to use atomic energy for 
peaceful purposes. But we strongly oppose the use of 
double standards on the issue of nuclear 
non-proliferation. We condemn any discrimination 
between one State and another in this respect and call 
for making the Middle East a region free from all 
weapons of mass destruction. 
 The Ottawa Convention on anti-personnel mines 
should be reviewed to reflect the concerns of many 
countries, such as requiring States that lay landmines to 
remove them and to address the inflicted damage, 
including by providing treatment and compensation for 
the injured and by rehabilitating the damaged 
environment. 
 Terrorism remains a matter of concern for all 
members of the international community. Despite all 
the measures taken to combat terrorism, thanks to 
international cooperation under the United Nations 
umbrella, this issue still poses a challenge to the 
international community and is an obstacle to the 
achievement of development, security and stability in 
many parts of the world. 
 Eradicating this phenomenon requires the 
adoption of a specific definition of terrorism. Terrorism 
must not be confused with the legitimate right of 
peoples to resist foreign occupation and claim their 
right to freedom, independence and self-determination. 
Furthermore, associating terrorism with any specific 
religion, nationality or culture is bound to inflame 
conflict among civilizations, religions and cultures. 
Such a situation is untenable and is incompatible with 
the goal of international relations based on mutual 
respect among States, cultures and systems of 
government. In this regard, we wish to point out that 
policies and practices of foreign occupation based on 
violations of human rights guaranteed by all 
international instruments and conventions constitute 
one of the worst forms of terrorism in our modern 
world. 
 The United Nations Convention relating to the 
Status of Refugees, adopted in 1951, provides an ideal 
definition of refugee status, in addition to the definition 
included in the 1948 Universal Declaration of Human 
Rights. It is therefore regrettable that some States use 
this concept to camouflage their intentions regarding 
other States. Under the pretext of fostering democracy 
and respect for human rights, which is a noble goal, 
those countries have opened the door of political 
asylum to all seekers, including thieves, smugglers of 
their countries’ wealth, fugitives from prosecution and 
terrorists, enabling them to continue their subversive 
activities against their home countries. My country 
believes that it is of paramount importance to establish 
international criteria and controls governing political 
asylum, while carefully observing human rights. We 
also believe that such criteria and controls would have 
a positive impact on the fight against corruption and 
terrorism while promoting democracy and preventing 
armed conflict. 
 The Palestinian people are still suffering under 
the Israeli occupation, which has lasted for more than 
60 years, subjecting Palestinians to the worst forms of 
occupation and destruction directed against civilians. 
The achievement of peace and stability in the area is 
impeded by the unjust siege imposed by the Israeli 
occupation forces on 1.5 million Palestinians in the 
Gaza Strip and the continuation of settlement activities 
 
 
35 08-53135 
 
on occupied Palestinian territory, ignoring and 
deliberately breaching the principles of international 
humanitarian law and the principles of human rights, 
coupled with policies of home demolition, land 
confiscation, the displacement of populations and the 
intensification of arrests. 
 Indeed, peace and stability in the area can only be 
attained through the return of all Palestinian refugees 
to their homeland and the establishment of a 
democratic State on the land of Palestine in which 
Arabs and Jews can live, enjoying full rights and 
obligations, as our brother, the Leader of the 
Revolution, proposed in his recent book. 
 My country has always emphasized that there can 
be no comprehensive peace in the Middle East unless 
the Israeli occupation of the Syrian Golan and the 
Lebanese territories is ended. In this framework, we 
reiterate our call to the international community to 
demand and enforce the withdrawal of Israeli 
occupation forces from all occupied Arab lands and to 
ensure that their rightful owners are compensated for 
damages suffered as a consequence of that occupation. 
 My country welcomes the tangible improvement 
in the security situation in Iraq and believes that 
stability in that fraternal country depends on the 
achievement of genuine national reconciliation which 
would overcome sectarian and religious differences 
and lead to the withdrawal of foreign forces. 
 We express our deep concern at the situation in 
Somalia. My country is of the opinion that the 
international community should expeditiously dispatch 
forces to that country, in coordination with the African 
Union, to protect civilians and humanitarian workers 
and to assist in the implementation of the Djibouti 
Agreement, in order to put an end to the long suffering 
of the Somali people. 